810 F.2d 203
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnnie M. MAZYCK, Defendant-Appellant.
No. 86-5590.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.

Before KENNEDY, MARTIN and MILBURN, Circuit Judges.

ORDER

1
On May 12, 1986, the district court entered an order on the jury verdict that appellant Mazyck was guilty of unlawful possession of a controlled substance.   On May 21, 1986, appellant filed her notice of appeal.   The district court entered the judgment and commitment order sentencing appellant to 18 months imprisonment on July 24, 1986.   No notice of appeal was filed from that final order.


2
Generally, where no judgment of conviction, sentence and commitment has been entered, no appeal lies in a criminal case.   The proper procedure is an appeal from the final judgment--the sentence.   Berman v. United States, 302 U.S. 211 (1937);  Federal Rules of Appellate Procedure 4(b).


3
Because the final judgment had not been entered when the notice of appeal was filed in this case, this Court is deprived of jurisdiction.   It is ORDERED that this appeal be and hereby is dismissed.